internal_revenue_service number release date index number ------------------------- --------------------------------------- --------------------------------------- in re ------------------------ legend taxpayer first donor second donor trust trust trust trust state date date date date date a b c d e dear ------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------------ id no ------------ -------- telephone number -------------------- refer reply to cc psi b09 plr-122198-04 date january ------------------------ ------------------ -------------------------- ---------------------------------------------------------------------------------- ------ ---------------------------------------------------------------------------------- ------ ---------------------------------------------------------------------------------- ------------ ---------------------------------------------------------------------------------- ------------ ----------- -------------------------- ------------------ -------------------------- -------------------------- ------------------------ ------------------- ----------------------------- --------------------------------------------------------------------------- ------------------------- ------------------------ this is in response to your date letter in which you requested a ruling on the gift_tax consequences of proposed disclaimers to be executed by taxpayer the facts and representations are as follows plr-122198-04 trust trust an irrevocable_trust was executed by first donor on date under article second paragraph b of the trust instrument the trustees may make discretionary distributions of income accumulated income or principal of trust to or for the benefit of a first donor's child or any of a's descendants in the event of illness accident other misfortune or any emergency or if in the trustees' judgment it is necessary to provide for the beneficiaries’ comfortable maintenance support or education trust will terminate twenty years after the death of the survivor of a b and c and all of first donor's descendants living on date upon termination the remaining trust principal and undistributed_income will be distributed to the descendants of a who have no living ancestor who is a descendant of a per stirpes on the date trust was executed first donor had eleven living descendants consisting of three children a b and c and eight grandchildren all of whom are still living a's child d was born on date after the trust instrument was executed taxpayer is d's child and a's grandchild as a's descendant the trustees may in their discretion make distributions of income and principal to taxpayer during the trust term further taxpayer as a descendant of a and a surviving child of d will be entitled to receive a share of the per stirpital portion of the trust remainder if d dies prior to the termination of trust and taxpayer survives taxpayer has received discretionary distributions from trust trust trust an irrevocable_trust was executed by first donor on date under article second paragraphs a and b of the trust instrument during a's lifetime i one-half of the trust income is to be accumulated and added to principal ii one- quarter of the remaining income is to be paid to a and iii the balance of the income is to be paid to or for_the_use_of a's children and descendants of deceased children share and share alike per stirpes under article second paragraph g a is granted a limited power to appoint by will the entire trust principal and any accumulated net_income to and among a's spouse e and any or all of a's children and descendants of deceased children to the extent a fails to exercise the power trust will be held in further trust and administered as provided in article second paragraphs c d and e under article second paragraph c upon a's death subject_to a's exercise of his power_of_appointment one-half of the trust income is to be paid to e a's spouse during her lifetime provided that e survives a as his spouse the remaining trust income or all of the trust income if e should predecease a die after a's death or not survive a as his surviving_spouse is to be paid to or for the benefit of a's children share and share alike with an equal portion to the descendants of any deceased child per stirpes plr-122198-04 under article second paragraph e during the time that e and a's children and their descendants are entitled to receive trust income the trustee is to distribute trust principal to the beneficiaries in the event of illness accident other misfortune or any emergency or if in the trustee's judgment it is necessary to provide for the beneficiaries’ comfortable maintenance and support under article second paragraph d subject_to a's exercise of his limited_power_of_appointment trust will terminate twenty-one years after the death of the last survivor of a e and a's children living on date upon termination all of the trust principal and accumulated income will be distributed per stirpes to a's children and the descendants of any deceased child on the date that first donor executed trust a had two children including d thus d's life is one of the lives measuring the duration of trust after d's death to the extent a has not exercised his testamentary limited power to appoint the entire trust corpus taxpayer as a descendant of a would be entitled to receive i trust income and principal during the trust term and ii a distribution of a per stirpital portion of the remainder accumulated trust income and principal when trust terminates taxpayer has not received any income or principal distributions from trust trust trust an irrevocable_trust was executed by second donor on date the provisions of trust are identical to those of trust described above taxpayer has not received any income or principal distributions from trust trust trust an irrevocable_trust was executed by a on date under paragraph first of the trust instrument the trust is to be held in three equal shares under paragraph first subparagraph a the income derived from one share is to be accumulated and added to principal under paragraph first subparagraph b the income from the second one-third share is to be paid to a and on his death to e if she survives him as his spouse under paragraph first subparagraph c the income from the remaining one-third share is to be paid to e so long as she is a's spouse or has survived a as his spouse or to any of a's descendants in the event of illness accident other misfortune or emergency or if in the trustee's discretion it is necessary to provide for the comfortable maintenance support or education of any beneficiary or his or her family income not distributed is to be added to principal under paragraph first subparagraph d after a's death or on e's later death if she survives a as his spouse all of the one-third shares of trust are to be combined into a single trust less any portion of the one-third share described in paragraph first subparagraph b for which a has made a contrary testamentary_disposition of the plr-122198-04 income pursuant to the right a reserved to do so in paragraph third subparagraph d along with accumulated income trust is then to be divided into equal shares one share for each of a's then living children and deceased children leaving surviving issue the surviving issue to take the deceased child's share by representation per stirpes during the continuation of the trust term the trustee is to pay to the beneficiaries a's children or their surviving issue by representation of a respective share so much income of that share as the trustee in the trustee's discretion determines under paragraph first subparagraph e after a's death the trustee may distribute principal to an income_beneficiary in the event of illness accident other misfortune or any emergency or if in the trustee’s judgment it is necessary to provide for the comfortable maintenance support or education of the beneficiary or his or her family any amount_paid is to be charged against the share from which the beneficiary is then receiving or entitled to receive income under paragraph first subparagraph d trust is to terminate twenty years after the death of the last survivor of a e and those of a's children living on date upon termination the trust estate will be distributed per stirpes to a's descendants then living who have no living ancestor who is a descendant of a when a executed trust a had two children including d d's life is one of the lives measuring the duration of trust taxpayer as a's descendant and while a is living is entitled to distributions of income from a one-third share described in paragraph first subparagraph c above in the event certain needs arise after both a and d have died if taxpayer is living he will be entitled as d's surviving issue to i distributions of income and principal of the trust share set_aside for d and ii on termination of trust distribution of all or a portion of the remainder of that share by representation taxpayer has not received any income or principal distributions from trust taxpayer attained the age of majority under state law on date taxpayer proposes to disclaim his contingent right to receive a remainder_interest in trust sec_1 and upon termination of these trusts including any interest he would receive as a potential appointee of a's limited_power_of_appointment over trust sec_2 and the disclaimers will be executed by taxpayer within nine months after attaining his majority date sec_1 and are all prior to taxpayer requests a ruling that the proposed disclaimers will not constitute a transfer subject_to federal gift_tax law and analysis each of the four trusts is governed by the laws of state under sec_469 of state revised statutes any individual to whom property or an interest therein is donatively transferred by any means including a transfer resulting from another plr-122198-04 disclaimer may disclaim all or any portion of the transfer unless the terms of the transfer otherwise provide the disclaimer shall cause the terms of the transfer to be applied to the disclaimed transfer and to any future interests taking effect thereafter as if the disclaimant had died immediately before the transfer the presumption of a disclaimant’s death does not prevent recognition of the disclaimant’s later born children and their issue assuming they have rights after all proper acceleration has taken place nor does it prevent recognition of future and other interests of the disclaimant that are not disclaimed for all purposes the disclaimed interest is deemed to have passed directly from the transferor to the ultimate taker or takers and is not subject_to the claim of any creditor of the disclaimant a disclaimed portion of a transfer passes to the same ultimate taker or takers and in the same proportions as in the case of a disclaimer of all of the transfer sec_469 of state revised statutes provides that a disclaimer is made by a writing showing an unconditional refusal to accept a transfer or a portion thereof signed by the disclaimant or representative and delivered on or before nine months after the transfer or by any later time provided in the particular case or pursuant to other provisions of chapter of state revised statutes and before any acceptance of the disclaimed interest delivery of a disclaimer may be accomplished by delivery to the transferor the transferor's personal representative or other legal_representative or the holder of legal_title to the property to which the interest is related sec_469 of state revised statutes provides that each separate interest in property is subject_to disclaimer or acceptance and each separate interest including any specific amount part fraction or asset thereof or formula amount based on present or future facts independent of the disclaimant's volition is subject_to disclaimer or acceptance sec_469 of state revised statutes provides that a contingent future_interest may be disclaimed in whole or in part at any time before or within nine months after beneficiaries of the interest have been fully ascertained and their interests vested sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift sec_2511 provides that the gift_tax imposed under sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that in the case of transfers creating an interest in the beneficiary disclaiming made before date where the law governing the administration of the decedent's_estate gives the beneficiary a right completely and unqualifiedly to refuse to accept ownership of property transferred from a decedent a refusal to accept ownership does not constitute the making of a gift if the refusal is made within a reasonable_time after knowledge of the existence of the transfer is unequivocal is effective under local law and is made before the disclaimant has accepted the property compare sec_2518 and plr-122198-04 sec_25_2518-1 through sec_25_2518-3 providing rules for determining whether a disclaimer is a qualified_disclaimer effective for estate and gift_tax purposes in the case of the disclaimer of an interest in property that is created in the beneficiary disclaiming a transfer made after date as noted above under sec_25_2511-1 if the interest to be disclaimed was created before date the disclaimant must disclaim the interest in the property within a reasonable_time after knowledge of the existence of the transfer creating the interest to be disclaimed in the case of a disclaimer of an interest in trust in general the transfer occurs when the trust is established rather than when the interest actually vests in the disclaimant if the transferor has not reserved any power over the trust see 455_us_305 however the time limitation for making the disclaimer does not begin to run until the disclaimant has attained the age of majority and is no longer under a legal disability to disclaim see jewett v commissioner supra u s pincite see also sec_2518 and sec_25_2518-2 in this case taxpayer proposes to disclaim his contingent right to receive the remainder_interest in trust sec_1 and upon their termination he will execute each disclaimer within nine months after reaching age under these circumstances the proposed disclaimers will be considered to be made within the time prescribed in sec_25_2511-1 under sec_25_2511-1 the disclaimers must be unequivocal revrul_76_ 1976_1_cb_292 which considers the application of sec_25_2511-1 concludes that a disclaimer is unequivocal if the disclaimant's act of refusal is unambiguous in its consequences that is the disclaimant must unqualifiedly refuse to accept ownership of the property for example a disclaimer is unequivocal if the disclaimed property must pass as otherwise provided in the instrument and not pursuant to the direction of the disclaimant similarly a disclaimer is unequivocal if the disclaimant does not accept the benefits from the property interest disclaimed in this case the disclaimed interests will not pass pursuant to any direction on the part of taxpayer further taxpayer will not accept the benefits of the disclaimed interests after the disclaimers compare sec_25_2518-3 and sec_25_2518-3 examples and regarding treatment of certain interests in the same property as separate interests eligible for qualified_disclaimer treatment under sec_2518 under sec_25_2511-1 the disclaimers must be effective under local law in this case state law specifically provides that an individual may make a valid disclaimer of any separate interest in property while retaining other separate interests in the same property further the disclaimers will be timely under sec_469 of the state revised statutes consequently if taxpayer satisfies the procedural requirements prescribed under state law the disclaimers will be valid under local law plr-122198-04 finally under sec_25_2511-1 the disclaimant must not have accepted the property before the disclaimer accordingly we conclude that based on the representations made if the disclaimers are executed as proposed and assuming that taxpayer has not accepted or received any of the benefits of the disclaimed interests the terminating distributions the disclaimers will not constitute transfers subject_to the federal gift_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely melissa c liquerman melissa c liquerman branch chief branch passthroughs special industries enclosure copy for sec_6110 purposes cc
